Citation Nr: 1734548	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  15-36 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected asbestosis.

2.  Entitlement to special monthly compensation, based on aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran was born in 1924, and served on active duty from January 1943 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In March 2009, the RO, in pertinent part, denied service connection for COPD.  In April 2015, the RO denied entitlement to special monthly compensation based on aid and attendance/housebound.  

The Board notes, in passing, that in the April 2015 rating decision, the RO granted special monthly pension based on the need for aid and attendance.  Also, in a May 2014 rating decision, the RO granted aid and attendance benefits for the Veteran's wife.

In July 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge, by videoconference; a transcript of that hearing is of record.  

In a March 2017 letter, the Veteran indicated that he has a claim for disability pension on appeal and 100 percent disability.  The Board notes that the Veteran's claim for nonservice-connected pension was denied in a March 2009 correspondence, due to the Veteran not providing requested income and net worth information.  The Veteran did not appeal that decision and has not filed a new claim for pension benefits since that time.  A June 2016 rating decision continued his 70 percent disability rating for PTSD and a 60 percent disability rating for asbestosis. The Veteran did not appeal that decision and increased rating claims are not before the Board.

During the July 2016 Board hearing, the Veteran's representative claimed that an increased rating was warranted for asbestosis (currently rated at 60 percent) to 100 percent, which would warrant special monthly compensation under 38 U.S.C.A. § 114(s), as the Veteran is also service-connected for posttraumatic stress disorder (PTSD) with a 70 percent disability rating.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.    The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  COPD is not shown to be causally or etiologically related to any disease, injury, or incident in service or develop secondary to service-connected asbestosis.

2.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), asbestosis, tinnitus, and bilateral hearing loss.  

3.  The Veteran is not shown to be blind by VA criteria, bedridden, a patient in a nursing home, confined to his immediate premises due to his disabilities, or unable to avoid the hazards of his daily environment due to his service-connected disabilities.

4. The Veteran is not shown to have functional impairment due to his service-connected disabilities such that he would be unable to accomplish ordinary daily living activities without assistance.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by the Veteran's active duty military service nor did it develop secondary to service-connected asbestosis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for an award of special monthly compensation based on the need for regular aid and attendance and/or housebound status have not been met. 38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim for COPD

The Veteran contends that he developed COPD due to service, to include as due to conceded asbestos exposure.  The Veteran is already service-connected for asbestosis.

A.  Applicable Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that effective October 10, 2006, before the Veteran filed the claim, the provisions of 38 C.F.R. § 3.310 were changed to state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

B.  Factual Background and Analysis

The Veteran has a current diagnosis of COPD, per a March 2016 VA examination and other private and VA medical records.  Asbestos exposure has already been conceded by VA, and the Veteran is already service-connected for asbestosis.  The question before the Board is whether COPD is etiologically related to service or his service-connected asbestosis.

In a December 2006 letter, Dr. D. Bloom reported that "I suspect... a worsening of his chronic pulmonary disease associated with his asbestos exposure while employed in the United States Service."

In addition, following examination and review of the claims file, the March 2016 VA examiner noted that there was increasing clinical evidence supporting the aggravation of COPD by asbestosis and a relationship of inhaled particulate matter as a contributing factor toward the development of COPD.  However, the examiner explained that the Veteran had very mild disease that was identified more than 60 years after exposure.  He opined that given such evidence, there was more likely a causal nexus between the Veteran's tobacco smoking rather than asbestos exposure.

In a February 2017 VA examination addendum, the examiner further explained that the Veteran has asbestos related disease with pleural plaques and mild associated restrictive disease.  However, the COPD developed over many years of cigar smoking and is most consistent with an etiology of tobacco smoking.  The examiner opined that there was insufficient evidence to support that asbestos related disease has aggravated the COPD beyond that of natural progression.  Furthermore, the examiner noted that he would not be able to provide a baseline level of severity as to any aggravation.

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The medical opinions above were the only ones of record as to the etiology of the claimed COPD.  The Board finds that the medical opinion of the March 2016 VA examiner (with the February 2017 VA addendum opinion) to be the most probative medical evidence of record.  Dr. Bloom did not provide any kind of explanation as to how he reached his opinion.  In contrast, the March 2016 VA examiner noted consideration of the Veteran's medical history, which included claims file review and consideration of a history of cigar smoking, which was not considered by Dr. Bloom.  The March 2016 VA examiner found that the Veteran's asbestos exposure was not the cause of his COPD, but rather it developed due to his history of smoking.

Service connection for disability based on a veteran's addiction to nicotine is prohibited for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  As such, service connection on a direct basis is denied.

Furthermore, the March 2016 VA examiner determined that asbestosis did not cause or aggravate the COPD.  That opinion is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).  As such, service connection on a secondary basis is also not supported by the record.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Board concludes that service connection for COPD is denied.    
 
II.  Special Monthly Compensation Claim

The Veteran contends that he is entitled to special monthly compensation at either the housebound or aid and attendance rates.  The Veteran is already in receipt of special monthly pension for aid and attendance.

A.  Applicable Law

Special monthly compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. 

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

B.  Factual Background and Analysis

The Veteran is service-connected for posttraumatic stress disorder (PTSD), asbestosis, tinnitus, and bilateral hearing loss.  Special monthly compensation at the aid and attendance rate is only payable if due to his service-connected disability.  38 U.S.C.A. § 1114(l). 

The Veteran has not claimed, and the record does not establish, that he has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden.  Indeed, the Board notes that VA examinations, including for examinations for aid and attendance, and VA medical records generally document that the Veteran is not blind, bedridden, or has suffered anatomical loss or loss of use of an extremity.  

In his February 2017 VA examination, the Veteran reported that he was not permanently bedridden and was capable of travelling beyond his current domicile.  VA medical records and other VA examinations of record similarly indicate that the Veteran is not permanently bedridden and capable of travel beyond his current domicile.

As such, the question turns to if the Veteran, due to service-connected disabilities, is so helpless as to be in need of regular aid and attendance.  An April 2016 VA social worker note documented that the Veteran lived in a state of the art assisted living complex, with amenities of housekeeping, laundry service, onsite dinning, nursing staff, some physical therapy, and transportation.  However, the Board finds that he is not a patient in a nursing home because of mental or physical incapacity due to his service-connected disabilities of PTSD, asbestosis, bilateral hearing loss, or tinnitus.

During the July 2016 Board hearing, the Veteran's representative claimed that the Veteran's respiratory impairment resulted in overall deconditioning that made him unable to function.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's service-connected disabilities cause the Veteran to require aid and attendance or if respiratory impairment resulted in deconditions that made him unable to function, such issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, neither the Veteran nor his representative has provided evidence of medical knowledge or expertise, or evidence from a medical professional, in support of such contentions.  

In contrast, the December 2010 VA examiner specifically found that the Veteran's "exertional capacity is limited by orthopedic issues and not by shortness of breath" and that "his limited exercise tolerance is in part caused by poor muscle function (weakness)."  

In an August 2014 VA Form 21-2680 for Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran's medical provider, Dr. D. Mudd, indicated that the Veteran had "spinal stenosis, PTSD, Risk of falls" and noted various physical limitations.  However, Dr. Mudd did not note a diagnosis of, or treatment for, service-connected asbestosis in consideration of the Veteran's aid and attendance claim.

A March 2016 VA medical record noted that the Veteran was attempting to maintain independence while also caring for his spouse living in independent housing complex.  He was largely independent for activities of daily living, although he paid for GT bolus feedings and related skin care.  He had some limited driving, was independent for finances, and received meals by housing complex for spouse.  The Veteran reported that asbestosis has not been a problem until recently, with persistent cough, attributed to lung disease.  

An April 2016 VA examination addendum noted that PFT's would indicate the Veteran would be limited in strenuous physical activities, but that there would be no expected limitations in sedentary capacities.

The February 2017 VA examination addendum specifically found that the Veteran's "[a]sbestosis results in mild restrictive disease that does not require aid and attendance."  The most probative evidence of record does not support finding that the Veteran's service-connected asbestosis has led the Veteran to require aid and attendance.

The record also does not support finding aid and attendance necessary due to PTSD.  In an April 2015 VA examination for PTSD, the Veteran reported that with regard to daily activities, he was limited physically and has an aid that comes in and helps him with his activities of daily living.  A March 2016 VA examination noted that the Veteran's PTSD results in interpersonal, sleep, motivation, and mood difficulties, but that he could maintain sedentary or physical employment.   VA medical records similarly generally document no limitation of activities of daily living due to his PTSD.  The Veteran has not claimed to be limited in his activities of daily living due to his PTSD.  

Similarly, there is no medical evidence of record, or contentions from the Veteran, that aid and attendance is necessary due to his service-connected bilateral hearing loss or tinnitus.  During his December 2009 VA audio examination, he reported that his hearing difficulty caused difficulty hearing in background noise and when he could not see a speaker's face.  He also had tinnitus weekly.

The Veteran is not shown to be unable to avoid the hazards of his daily environment or to have functional impairment such that he would be unable to accomplish ordinary daily living activities without assistance due to his service-connected disabilities.  The Board notes that the Veteran does have some limitations, but the probative evidence does not show that such limitations are caused by service-connected disabilities.

Therefore, the Board must conclude that the Veteran is not entitled to special monthly compensation on account of the need for aid and attendance of another person or due to being housebound, due to service-connected disabilities.  He is already in receipt of special monthly pension for aid and attendance.


ORDER

Service connection for COPD is denied.

Special monthly compensation benefits based on the need for regular aid and attendance and/or housebound status is denied.




____________________________________________
MICHAEL E. KILCOYNE  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


